DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is in reply to the communications filed on 6/26/2020.
Claims 1-20 are currently pending and have been examined.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2020 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-11 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,699,323. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 15 are anticipated by claims 1, 8 and 15 of U.S. Patent No. 10,699,323.
Further, dependent claims 2-4, 7, 9-11, 14 and 16-18 are anticipated by Claims 1, 4 and 7 of U.S. Patent No. 10,699,323
Claims 2 and 9 and 16 further comprising:
causing, while causing display of the placement of the 3-D rendering of the user, display of a score that indicates a likelihood of the particular vehicle being compatible with the user, the likelihood of the particular vehicle being compatible with the user being based on the set of user characteristics and the set of vehicle characteristics. (Claim 4: analyzing the set of user characteristics and the set of vehicle characteristics using a data model … output a set of scores that indicate likelihoods of one or more particular vehicles, of the collection of vehicles, being compatible with the user)

Claims 3 and 10 and 17 further comprising:
providing, to a user device associated with the user, data that causes the user device to display the set of vehicles via an application operating on the user device; and (Claim 1: causing, by the device, vehicle description data for the set of vehicles to be displayed via an interface of the application;)
receiving, from the user device and based on a user selection made using the application, data identifying the particular vehicle; and (Claim 1: receiving, by the device, user interaction data that indicates a user selection of a particular vehicle of the set of vehicles; and)
wherein causing display of the placement of the 3-D rendering of the user comprises: causing display of the placement of the 3-D rendering of the user based on receiving the data identifying the particular vehicle. (Claim 1: causing, by the device and based on receiving the user interaction data, the interface of the application to display a placement of the 3-D rendering of the user into a 3-D rendering of the particular vehicle,)

Claims 4 and 11 and 18 further comprising:
receiving in-vehicle object data for a three-dimensional (3-D) rendering of an in-vehicle object; and causing display of a placement of the 3-D rendering of the in-vehicle object in the 3-D rendering of the particular vehicle. (Claim 7: receiving, before identifying the set of vehicles, object rendering data for a 3-D rendering of a car seat for a child; and)


Claims 7 and 14 further comprising:
generating the 3-D rendering of the user based on the user rendering data. (claim 1: receiving, by a computing device, user rendering data for a three-dimensional (3- D) rendering of a user, wherein the 3-D rendering is a proportional representation of the user, and … display a placement of the 3-D rendering of the user into a 3-D rendering of the particular vehicle, wherein the placement creates a visual that illustrates a degree to which the user is compatible with the particular vehicle)


Allowable Subject Matter
Claims 1-20 are allowable over the prior art (though rejected on other grounds).  The combination of elements and the claim as a whole are not found in the prior art. 

With respect to independent claim 1, the prior art available does not teach a method comprising:
receiving, by a device, user rendering data for a three-dimensional (3-D) rendering of a user, wherein the 3-D rendering of the user is a proportional representation of the user;
determining, by the device and by processing the user rendering data, a set of user characteristics of the user, wherein the set of user characteristics includes at least one of:
a height of the user, a width of one or more body parts of the user, or
a length of the one or more body parts of the user;
identifying, by the device, a set of vehicles to recommend to the user based on a machine learning driven analysis of:
the set of user characteristics, and
a set of vehicle characteristics for a collection of vehicles, wherein the set of vehicle characteristics includes at least one of:
a first seat placement characteristic, that is associated with a minimum seat extension distance, for one or more seats included within the collection of vehicles, a second seat placement characteristic, that is associated with a maximum seat extension distance, for the one or more seats included in the collection of vehicles, or
a distance between a first point of the one or more seats and a second point of one or more ceilings of one or more vehicles included in the collection of vehicles; and
causing, by the device, display of a placement of the 3-D rendering of the user in a 3-D rendering of a particular vehicle of the set of vehicles.

	The most analogous prior art includes Hasan (US 9,928,544 B1), Frank (US 2016/0055236 A1), and Kah (RU 136993 U1 to Нир КАН).
	Hasan discloses using augmented reality to render and present a preview image of a recommended item connected to a vehicle at an interface point using three dimensional models and a determination of the size of the item to confirm that the item will fit the interface point.  Hasan created a composite three-dimensional image scene based on a 3d model of the vehicle and a 3d model of the item and presents it to a user on a display.  The system determines whether the item will fit based on sufficient space or clearance for the item to reach a given position. If the item fits, it may be outlined or shaded with green, or if the item is too big or small, it may be outlined or shaded in red or yellow, giving an indication of how well the item fits at the interface point of the vehicle. 
	Hasan is deficient in a number of ways.  As discussed in an interview held on 1/16/2020, while Hasan generally discloses the concept of determining whether 3D objects fit within a 3D rendering of a vehicle, it does not describe that these objects can be 3D renderings of users. Nor does it discuss determining characteristics of the user including height, width or length of body parts of the user by processing user rendering data. In other words, Hasan does not teach receiving pre-created user rendering data from which user characteristics are determined. Further, Hasan does not describe characteristics of the vehicle including first or second seat placement characteristics associated with seat extension distances or distances between seats and ceilings of vehicles.  Perhaps most importantly, Hasan does not discuss using a machine learning driven analysis of the user characteristics (height, width, length of body parts of the user) and vehicle characteristics (seat placement characteristics, extension distances, ceiling height) to identify a set of compatible vehicles to recommend to the user, and creating a visual illustrating the degree to which the user is compatible with a particular vehicle of the set of vehicles.
In view of the above, Hasan fails to disclose or render obvious the combination of features as emphasized above.
Regarding Frank, Frank discloses taking measurements of users by sensors including cameras, and representing the user in a virtual environment as an avatar at certain locations.  Additionally, Frank describes a recommender module which makes a vehicle recommendation to a traveler based on a calculated comfort score for the traveler.  The system uses a machine learning based predictor to compute scores based on measured affective responses during experiences traveling in a certain type of vehicle. The affective response is measured with a sensor coupled to the traveler over a period of time.
Though disclosing these features, Frank does not disclose or render obvious the features emphasized above.
Regarding Kah, Kah discloses that vehicle characteristics include a driver’s cabin floor and an upper limit (ceiling), a seat having a reference point used to determine the position of the seat, the height of the driver’s bowl, used to determine the position of the front part of the driver’s seat, a driver’s moving mechanism adapted to move the driver’s seat between a first position at a first vertical distance from the upper limit of the cabin and a second position located at a second vertical distance from the upper limit of the cab, the second position designed to accommodate the driver with the maximum anthropological dimensions.
Though disclosing this feature, Kah does not disclose or render obvious the features emphasized above.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Hasan, Frank, Kah, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 8 recites a device comprising substantially similar limitations as claim 1 and is allowable over the prior art for the reasons identified above with respect to claim 1.
Claim 15 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 1 and recite allowable subject matter for the reasons identified above with respect to claim 1.
Claims 2-7, 9-14 and 16-20 are dependencies of independent claims 1, 8 and 15 and are allowable over the prior art for the reasons identified above with respect to claim 1.

Notably, claims 1-4, 7-11, 14-18 are rejected on other grounds (e.g., double patenting, above). 
Claims 5-6, 12-13 and 19-20 are objected to as being dependent upon a rejected base claim. Claims 5-6, 12-13 and 19-20 are objected to by virtue of their dependency on claims 1, 8 and 15. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0001173 A1 to Jung has foreign priority to KR 10-2019-0101418 (foreign application) dated Aug. 19. 2019, [0104] discussing a movable distance of a seat inside the vehicle from the preset position, for example seat 1 ma move 10 cm back and forth.  The movable distance may be determined in consideration of the actual space available for the user according to the user’s physical characteristic.  For example, when the limbs of the user sitting on seat 1 are long, the movable distance of seat 1 can be controlled to 5 cm. [0122] a sensor may detect physical characteristics of the users boarding (e.g., body and arm lengths) to determine actual space available for the users [0127] an extended reality application used by a user sitting on a seat of a vehicle may change a sensitivity to input information according to a controlled interaction space.  However, Jung is directed toward an extended reality application which corresponds to a user physically inside a vehicle.  This differs from the invention, which is directed to a 3-D rendering of a user displayed in a 3-D rendering of a vehicle, rather than a user physically inside a real vehicle.  The instant application solves a problem in online shopping through an application, where the user cannot physically enter the vehicles to determine whether the user is compatible with a particular vehicle.  Additionally, rather than being able to sense the user’s physical characteristics/measurements, as is done in Jung, the instant application determines them by processing user rendering data for a 3-D rendering of the user. 
US 2017/0368413 A1 to Shavit, [0402], discussing attaining a full 3D model of a subject using body mapping 3D sensors and 3D mapping techniques, taking measurements of height, circumference measurements of body parts such as hips, bust and waist using other sensors.  Shavit does not discuss a 3D rendering of a user displayed in a 3D rendering of a vehicle to determine whether the user is compatible with the vehicle.
M. -W. Chang and C. Collins, "Exploring entities in text with descriptive non-photorealistic rendering," 2013 IEEE Pacific Visualization Symposium (PacificVis), 2013, pp. 9-16, doi: 10.1109/PacificVis.2013.6596122., describing using spatial and abstract dimensions to integrate 3D renderings with information visualization.  Chang does not teach the limitations as emphasized above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159. The examiner can normally be reached M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625